Order filed, November 1, 2021.




                                       In The

                            Fourteenth Court of Appeals
                                   ____________

                                NO. 14-21-00536-CR
                                  ____________

                           DANSON TROTTI, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 178th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1681046


                                      ORDER

         The reporter’s record in this case was due September 27, 2021. See Tex. R.
App. P. 35.1. On September 27, 2021, this court granted the court reporters
request for extension of time to file the record until October 27, 2021. To date, the
record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the previous request, we issue the following
order.
      We order Gail Rolen, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM

Panel Consists of Chief Justice Christopher, and Justices Zimmerer and Wilson.